Citation Nr: 0822814	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-15 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hyperthyroidism.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel






INTRODUCTION

The veteran has verified active service from April 1997 to 
March 2003.  She is reported to have a period of active 
service from February 1995 to November 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In June 2006, the veteran failed to appear for 
a requested hearing before the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was formally diagnosed with hyperthyroidism in 
November 2004 based upon an abnormally low thyroid-
stimulating hormone (TSH) reading.  At that time, she was 
noted to have no clinical signs of hyperthyroidism with her 
FREE T4 readings being within normal limits.  

The Board observes that, in service, the veteran had similar 
findings.  For example, laboratory testing in January 2002 
demonstrated an abnormally low TSH with her FREE T3 and T4 
readings within normal limits.  In August 2002, a military 
examiner provided an assessment of "?TSH" noting that there 
were no symptoms (sx) of hyperthyroid.

Per 38 C.F.R. § 3.159(c)(4), it appears that a VA examination 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hyperthyroidism.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel






INTRODUCTION

The veteran has verified active service from April 1997 to 
March 2003.  She is reported to have a period of active 
service from February 1995 to November 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In June 2006, the veteran failed to appear for 
a requested hearing before the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was formally diagnosed with hyperthyroidism in 
November 2004 based upon an abnormally low thyroid-
stimulating hormone (TSH) reading.  At that time, she was 
noted to have no clinical signs of hyperthyroidism with her 
FREE T4 readings being within normal limits.  

The Board observes that, in service, the veteran had similar 
findings.  For example, laboratory testing in January 2002 
demonstrated an abnormally low TSH with her FREE T3 and T4 
readings within normal limits.  In August 2002, a military 
examiner provided an assessment of "?TSH" noting that there 
were no symptoms (sx) of hyperthyroid.

Per 38 C.F.R. § 3.159(c)(4), it appears that a VA examination 
for the purpose of a nexus opinion is necessary because: (1) 
the veteran's service medical records documented an 
abnormally low TSH reading with no other symptoms indicative 
of hyperthyroidism; and (2) the veteran's hyperthyroidism was 
diagnosed in 2004 upon similar findings; and (3), as noted in 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board 
may not rely on its own unsubstantiated medical conclusions 
in adjudicating this claim.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Board further notes that the record contains a Department 
of Defense Form 214 which verifies the veteran's period of 
active service with the U.S. Army from April 1997 to March 
2003.  This document reflects prior active service totaling 9 
months and 10 days.  The RO reports a period of active 
service from February 8, 1995 to November 17, 1995.  There 
are no service medical records associated with this period of 
active service.  On remand, the RO should obtain 
documentation verifying this period of active service and 
obtain all service medical records associated with this 
period of service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment records 
from the Temple, Texas VA Medical Center 
since January 2007.

2.  Verify the veteran's first period of 
active service, and obtain all service 
medical records pertaining to this period 
of service.

3.  Upon the receipt of any additional 
evidence, the veteran should be schedule 
for appropriate VA examination to 
determine the probable onset and etiology 
of her hyperthyroidism.  The claims folder 
should be provided to the examiner for 
review.

Following examination of the veteran and 
review of the claims folder, the examiner 
should be requested to provide opinion as 
to whether it is at least as likely as not 
(probability of 50% or greater) that the 
veteran's hyperthyroidism either first 
manifested in service or is causally 
related to event(s) in service?

The examiner's attention is directed to 
the January 2002 laboratory testing 
documenting an abnormally low TSH reading 
and the August 2002 service medical entry 
discussing this finding.  The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

If the examiner cannot provide the 
requested opinion without resorting to 
speculation, the report should so state.

4.  Thereafter, the RO should readjudicate 
the claim.  If the claim remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) and allowed an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

